DETAILED ACTION
Applicant submitted remarks in response to the latest Office action on 16 September 2020.  Therein, Applicant amended claims 28, 32, 33, 41 and 42; Applicant cancelled claim 31.  No claims have been newly added.  The submitted claims have been entered and are considered below.  

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 December 2019, 20 February and 21 September 2020 are being considered by the examiner.

Response to Amendments/Arguments
Applicant’s submission with respect to the Drawing Objection has been fully considered and has been withdrawn. 
Applicant’s amendments and related arguments with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn.  
Applicant’s amendments and related arguments, with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30, 32-38 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.    
Independent claims 28, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps or elements, such omission amounting to a gap between the steps or a gap between the elements.  See MPEP § 2172.01.  The omitted steps are:  relating to how the method and apparatus determine “sensing shapes or other compositions” that is interpreted within the limitation “to infer characteristics or other status of the object” and use that information to obtain “one or more records of a person associated with the object”.  The claims, as well as the specification, do not provide detail on how the shape of the object reveals/determines a process for determining a specific person that is associated with the object.  For example, the vehicle may determine that the object has dimension of one cubic foot (1x1x1 ft.).   There 
This information and obtaining thereof is at the crux of the invention.  Without additional definition in the claim and specification, a gap in how the required information is obtained exists within the claimed invention.   
The dependent claims 29, 30, 32-38 and 40 are rejected based on their dependency to the respective independent claims.  

Allowable Subject Matter
Claims 28-30, 32-38 and 40-42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM D TISSOT/               Primary Examiner, Art Unit 3663